Case 9:17-cv-80495-KAM Document 719 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                   CASE NO. 17-CV-80495-MARRA


  CONSUMER FINANCIAL PROTECTION BUREAU,

                 Plaintiff,

  vs.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTAGE SERVICING, INC.
  OCWEN LOAN SERVICING, LLC and
  PHH MORTGAGE CORPORATION,
           Defendants.

  ________________________________________________/

                 ORDER DIRECTING BRIEFING SCHEDULE ON
        STREAMLINED SUMMARY JUDGMENT AND EVIDENTIARY MOTIONS

            THIS CAUSE is before the Court upon receipt of the parties’ joint scheduling order

    proposal filed November 9, 2020 [DE 715]. Upon consideration, the following briefing schedule

    governing the resubmission of streamlined summary judgment motions and evidentiary motions

    between the remaining parties to this suit is now established:

            A. SUMMARY JUDGMENT MOTIONS

                 Motions/Supporting Fact Statements                  DECEMBER 4, 2020

                 Opposition Briefs                                   DECEMBER 10, 2020

                  Reply Briefs                                       DECEMBER 21, 2020
Case 9:17-cv-80495-KAM Document 719 Entered on FLSD Docket 11/17/2020 Page 2 of 3




          B. DAUBERT MOTIONS

             Defendants’ Motion(s)                                         DECEMBER 4, 2020

             Plaintiff’s Motion(s)                                         DECEMBER 10, 2020

             Responses (plaintiff/defendant)                               DECEMBER 16, 2020

             Replies (plaintiff/defendant)                                 DECEMBER 21, 2020

          C. MOTIONS TO SEAL

             1. For reasons stated in the Court’s contemporaneous order granting clarification of

                 sealed filings procedures and disapproving the parties’ proposal for “provisional

                 sealed filings,” the parties’ proposal for a briefing schedule governing the

                 submission of “provisional sealed filings” is rejected.

             2. Any party seeking to submit any pleading, motion, memorandum, document or

                 other evidentiary matter – or any portion thereof - under seal in conjunction with the

                 anticipated summary judgment motions and Daubert motions shall file its motion

                 to seal contemporaneously with the motion to which it relates, or the opposition

                 briefing to which it relates.   Further, the party seeking to submit the information

                 under seal shall strictly adhere to the requirements of Local Rule 5.4(b)(1) governing

                 procedures for filing under seal in civil cases in this District.

             3. Any party filing a motion to seal under Local Rule 5.4(b) shall also, prior to the

                 issuance of a ruling on the motion to file under seal, publicly file a redacted version

                 of the pleading, motion, memorandum or other document which is the subject of the

                 motion to seal. The redacted document shall be contemporaneously filed with the

                 motion to seal. This requirement for the contemporaneous filing of redacted,


                                                    2
Case 9:17-cv-80495-KAM Document 719 Entered on FLSD Docket 11/17/2020 Page 3 of 3




                    documents in the public portion of the court file applies to the subject matter of all

                    motions to seal, including all evidentiary submissions.

         DONE and SIGNED in Chambers at West Palm Beach, Florida this 17th day of

     November, 2020.




                                                                  KENNETH A. MARRA
                                                                  United States District Judge



  cc. all counsel




                                                     3
